Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “a channel diameter the parallel filtration channels” appears to be missing “of” between “a channel diameter” and “the parallel filtration channels”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8114478 (hereinafter referred as “Koreltz”).
Regarding claim 1, Koreltz teaches a flat filtration membrane, comprising: a first film (28) and a second film (28’), and an organic polymer matrix positioned between the 
Regarding claim 3, the films (28 and 28’) are porous (C4/L21-26).
Regarding claim 9, Koreltz teaches the flat filtration membrane according to claim 1. Claim 9 is reciting a product by process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, the structure of the product is taught by Koreltz. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koreltz.
Regarding claims 6 and 7.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koreltz, in view of US 4756835 (hereinafter referred as “Wilson”).
Regarding claims 2 and 4, Koreltz teaches limitations of claim 1 as set forth above. Koreltz does not teach that the first or second protective support film is a nonwoven support or that the first or second protective film is polypropylene-based.
Wilson teaches a multi-layer flat membrane, wherein the membrane comprises a plurality of hollow ducts (12) and protective support films made from non-woven polypropylene fabric. Wilson also teaches that fabric layers made from non-woven polypropylene are used in many conventional membrane sheets for increased structural integrity (abstract, fig. 1, C12/L6-45).
Koreltz and Wilson are analogous inventions in the art of filtration membranes having a plurality of hollow ducts/channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide protective support films made from nonwoven polypropylene because Wilson it is well known in the art to use non-woven polypropylene in conventional membrane sheets for increased structural integrity.
Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6787216 (hereinafter referred as “Koenhen”), in view of Koreltz.
Regarding claim 1, Koenhen teaches a flat filtration membrane (refer fig. 1 and 2) comprising and organic polymer matrix (C4/L64-C5/L3) having an inner skin delimiting respectively a plurality of parallel filtration channels (2). Koenhen further 
Koenhen does not teach that the membrane comprises a first and second film.
Koreltz teaches a flat filtration membrane, comprising: a first film (28) and a second film (28’), and an organic polymer matrix positioned between the first and second support films, the organic polymer matrix (C5/L21-28) having an inner skin delimiting respectively a plurality of parallel filtration channels (26), wherein the first and second films adhere to outer walls of the organic polymer matrix (refer fig. 1).
Koenhen and Koreltz are analogous inventions in the art of flat membranes comprising a plurality of filtration channels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the membrane of Koenhen with teachings of Koreltz to provide first and second film having desired pores to enable selective filtration.
Regarding claim 3, Koreltz further teaches that the films (28 and 28’) are porous (C4/L21-26).
Regarding claim 5, modified Koenhen teaches limitations of claim 1 as set forth above. Koenhen also teaches recessed portions (3). The recessed portions (3) are thinner than the membrane portions and therefore inherently provide ease of folding of the membrane.
Regarding claims 6-7, modified Koenhen teaches limitations of claim 1 as set forth above. Koenhen also teaches that diameter of the channels is between 0.1 and 8 mm. Koreltz further teaches that the membrane has a thickness from about 0.1 to 10 mm (C2/L50-54) and channels have a diameter of 0.05 to 5 mm (C3/L10-24). In the 
Regarding claim 9, .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koenhen, in view of Koreltz as applied to claim 1 above, and further in view of US 4756835 (hereinafter referred as “Wilson”).
Regarding claims 2 and 4, modified Koenhen teaches limitations of claim 1 as set forth above. Modified Koenhen does not teach that the first or second protective support film is a nonwoven support or that the first or second protective film is polypropylene-based.
Wilson teaches a multi-layer flat membrane, wherein the membrane comprises a plurality of hollow ducts (12) and protective support films made from non-woven polypropylene fabric. Wilson also teaches that fabric layers made from non-woven polypropylene are used in many conventional membrane sheets for increased structural integrity (abstract, fig. 1, C12/L6-45).
Modified Koenhen and Wilson are analogous inventions in the art of filtration membranes having a plurality of hollow ducts/channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide protective support films made from nonwoven polypropylene because Wilson it is well known in the art to use non-woven polypropylene in conventional membrane sheets for increased structural integrity.
Response to Arguments
Applicant’s arguments, see remarks, filed 02/08/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Koenhen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777